Exhibit 99.1 ® For Immediate Release CONTACT: Terry R. Gibson 408-399-6490 investorrelations@igo.com IGO REPORTS ANNUAL AND FOURTH QUARTER 2 SCOTTSDALE, Ariz., March 21, 2014 – iGO, Inc. (Nasdaq: IGOI) (the “Company” or “iGO”), a leading provider of eco-friendly power management solutions and accessories for mobile electronic devices, today reported financial results for the fiscal year and fourth quarter ended December 31, 2013. Net revenue for the year ended December 31, 2013 was $16.9 million, as compared to $29.9 million for the year ended December 31, 2012. Net revenue for the fourth quarter of 2013 was $3.2 million as compared to $6.4 million in the same period of the prior year. The decline in revenue is primarily attributable to lower sales of power products. Net loss for the year ended December 31, 2013 was $12.6 million or $4.30 per share, as compared to a net loss of $12.0 million, or $4.22 per share for the year ended December 31, 2012. Net loss for the quarter ended December 31, 2013 was $2.9 million, or $0.99 per share, as compared to a net loss of $3.9 million, or $1.34 per share, in the same quarter of the prior year. Net loss in the fourth quarter of 2012 included $1.4 million in write-downs in the value of goodwill and other intangible assets. The Company had $9.0 million in cash, cash equivalents, and short-term investments, and no debt as of December 31, 2013. About iGO, Inc. iGO has been a leader in the mobile accessories industry since 1995, offering premium power solutions for laptop computers and electronic mobile devices that enhance the possibility of living life fully charged. iGO's universal chargers, batteries, and audio accessories offer support and performance that elevates the mobile consumer experience. iGO’s products are available at www.igo.com as well as through leading resellers and retailers. iGO® is a registered trademark of iGO, Inc. All other trademarks or registered trademarks are the property of their respective owners. iGO has adopted a Rights Agreement to deter acquisitions of 4.9% or more of the Company's common stock (subject to certain exceptions) by any group or person in order to protect the Company's ability to utilize its net loss carryforwards to reduce potential future federal income tax obligations. On December 23, 2013, the Company, and Incipio Technologies, Inc. entered into an Inventory Purchase and License Agreement, pursuant to which Incipio will manage the manufacture, sales and distribution of the iGO® branded line of power supply products and accessories and other future products that maybe developed by the Company and Incipio. Forward-looking statements This press release contains “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934. The words “believe,” “expect,” “anticipate,” “should,” and other similar statements of our expectation identify forward-looking statements. These forward-looking statements are based largely on management’s expectations and involve known and unknown risks, uncertainties and other factors, which may cause the Company’s actual results, performance or achievements, or industry results, to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Risks that could cause results to differ materially from those expressed in these forward-looking statements include, among others, the Company’s new dependence on Incipio Technologies, Inc. (the “Licensee”) and its ability to expand and diversify the customer base and product offerings for our products; the sufficiency of our revenue to absorb expenses; our dependence on large purchases from significant customers, notably WalMart; our ability to expand and diversify our customer base; increased focus of consumer electronics retailers on their own private label brands; fluctuations in our operating results because of: market acceptance of our products; our Licensee’s ability to sell, service and support our products; the size and timing of customer orders; increases in product costs from our and our Licensee’s suppliers; the timing of our new product and technology introductions and product enhancements relative to our competitors or changes in our or our competitors' pricing policies; our Licensee’s ability to effectively manage inventory levels; delay or failure to fulfill orders for our products on a timely basis; our Licensee’s inability to accurately forecast our contract manufacturing needs; difficulties with new product production implementation or supply chain; product defects and other product quality problems; the degree and rate of growth of the markets in which we compete and the accompanying demand for our products; our and our Licensee’s ability to expand our internal and external sales forces and build the required infrastructure to meet anticipated growth; and seasonality of sales. Additionally, other factors that could cause actual results to differ materially from those set forth in, contemplated by, or underlying these forward-looking statements are included in the Company’s Quarterly Report on Form 10-K for the year ended December 31, 2013 under the heading “Risk Factors.” In light of these risks and uncertainties, the forward-looking statements contained in this press release may not prove to be accurate. The Company undertakes no obligation to publicly update or revise any forward-looking statements, or any facts, events, or circumstances after the date hereof that may bear upon forward-looking statements. Additionally, the Company does not undertake any responsibility to update you on the occurrence of unanticipated events which may cause actual results to differ from those expressed or implied by these forward-looking statements. iGO, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (000's except per share data) (unaudited) Three months ended Year ended December 31, December 31, Net revenue $ 3,210 $ 6,406 $ 16,928 $ 29,876 Gross profit (loss) ) 894 ) 5,283 Selling, engineering and administrative expenses 1,785 3,010 11,631 14,497 Asset impairment - 1,443 456 1,443 Loss from operations ) Interest income (expense), net - 2 5 12 Other income (expense), net 14 ) 28 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share * $ ) $ )* $ ) $ )* Basic and diluted weighted average common shares outstanding 2,945 2,885 * 2,921 2,852 * * Common stock and per share information have been retroactively restated to reflect the 1-for-12 reverse stock split, effective January 28, 2013 iGO, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (000's) (unaudited) December 31, December 31, ASSETS Cash and cash equivalents $ 6,854 $ 8,229 Short-term investments $ 2,142 $ 2,129 Accounts receivable, net $ 1,065 $ 4,131 Inventories $ 1,407 $ 8,376 Prepaid expenses and other current assets $ 201 $ 336 Total current assets 11,669 23,201 Other assets, net 434 1,664 Total assets $ 12,103 $ 24,865 LIABILITIES AND EQUITY Liabilities, excluding deferred revenue $ 2,701 $ 3,494 Deferred revenue - 307 Total liabilities 2,701 3,801 Total stockholders' equity 9,402 21,064 Total liabilities and equity $ 12,103 $ 24,865 # # #
